Judgment and order of Onondaga County Court and order of Syracuse Municipal Court reversed on the law and facts and a new trial granted in the Municipal Court, with costs to appellant to abide the event, on the ground that the verdict is inconsistent with the verdict in the companion case of Donald Bryerton v. Sheldon [ante, p. 975], and is against the weight of evidence. All concur. (The judgment and order of the Onondaga County Court affirm an order of the Syracuse Muniei*976pal Court in favor of defendant, in an automobile negligence action.) Present — Crosby, P. J., Cunningham, Taylor, Dowling and McCurn, JJ.